Exhibit 10(c)
OFFICER’S CERTIFICATE OF GLOBAL COMPENSATION, BENEFITS AND
SHARED SERVICES EXECUTIVE
REGARDING WANGER DIVESTITURE
The undersigned, Mark S. Behnke, the Global Compensation, Benefits and Shared
Services Executive of Bank of America Corporation (the “Corporation”), hereby
certifies, determines and resolves that:
1. Delegated Authority. The Corporation has previously delegated to the Global
Compensation, Benefits and Shared Services Executive of the Corporation
authority to approve and adopt proposals relating to any employee benefit plans
sponsored by the Corporation or its subsidiaries (the “Benefit Plans”),
including the power to execute instruments which adopt, amend, modify or
terminate any such plan on behalf of the Corporation or a subsidiary, other than
a proposal which would: (1) provide more favorable treatment to executive
officers of the Corporation than other officers of the Corporation,
(2) materially increase the cost to the Corporation, or (3) in the case of
“qualified” pension, profit-sharing or 401(k) plans, or “non-qualified” deferred
compensation or supplemental retirement plans or similar arrangements,
materially change the benefits conferred upon eligible associates.
2. Wanger Divestiture. Pursuant to that certain Purchase Agreement by and among
Bank of America, N.A., Ameriprise Financial, Inc. and the Corporation, dated
September 29, 2009 (the “Agreement”), Ameriprise Financial, Inc. acquired
certain assets and liabilities, including all of the issued and outstanding
equity interests of Columbia Wanger Asset Management, L.P. (“Wanger”). The
consummation of the transactions contemplated by the Agreement occurred on
April 30, 2010 (the “Closing Date”) and constituted a change in the ownership of
Wanger as defined in Treasury Regulation §1.409A-3(i)(5)(v).
3. Benefits Distribution. Pursuant to the delegation of authority described in
paragraph 1, for purposes of effectuating benefits distributions with respect to
associates employed by Wanger on the Closing Date (“Wanger Associates”) who are
participants in certain Benefit Plans maintained by the Corporation, including
the Bank of America 401(k) Restoration Plan, the Bank of America Pension
Restoration Plan, the Post-2004 Benefit under the Bank of America Retirement
Income Assurance Plan for Legacy Fleet, and the Columbia Management Group Mutual
Fund Units Plan, and in order to comply with applicable tax laws, including
Section 409A of the Internal Revenue Code of 1986 and Treasury Regulation
§1.409A-3(j)(4)(ix)(B), the Benefit Plans identified in this paragraph are
terminated with respect to the Wanger Associates, effective as of December 31,
2010, which such date constitutes the Delink Calculation Date for purposes of
the Bank of America Pension Restoration Plan and the Post-2004 Benefit under the
Bank of America Retirement Income Assurance Plan for Legacy Fleet. Full lump sum
distribution of such Wanger Associates’ benefits under such Benefit Plans will
occur no later than the date required pursuant to Treasury Regulation
§1.409A-3(j)(4)(ix)(B). The Benefit Plans identified in this paragraph
constitute all agreements, methods, programs and other arrangements sponsored by
the Corporation immediately after the Closing Date in which the Wanger
Associates participate and with respect to which deferrals of compensation are
treated as having been deferred under a single plan under Treasury Regulation
§1.409A-1(c)(2).

1



--------------------------------------------------------------------------------



 



          Dated: December 16, 2010  BANK OF AMERICA CORPORATION
      By:   /s/ Mark S. Behnke         Mark S. Behnke        Global
Compensation, Benefits and
Shared Services Executive     

2